DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Chujo et al. (US 2009/0179666) in view of Hasegawa (US 2016/0241235).

Regarding claim 1, Chujo discloses an impedance adjustment method [e.g. figs. 1, 3 ] being a method of adjusting an impedance of a first variable resistor element in a semiconductor device [e.g. 10, 31, 34/36-37], the semiconductor device including an output driver [e.g. 3], a replica circuit [e.g. 31/36], a first wiring line, a second wiring line, and a comparator [e.g. 34/37], the output driver including the first variable resistor element [e.g. 12], the replica circuit including a second variable resistor element [see the variable resistor in 31/36] and having a same configuration as the output driver, the first wiring line [e.g. the top input line of the comparator] coupled to an output end of the replica circuit, the second wiring line [e.g. the bottom input line of the comparator] electrically coupled to a first external terminal, the comparator comparing a voltage of the first wiring line with a voltage of the second wiring line, the impedance adjustment method comprising: adjusting impedances of the second variable resistor element and the first variable resistor element on a basis of a comparison result, by the comparator, between a reference voltage on the second wiring line and an output voltage of the replica circuit on the first wiring line, the reference voltage being generated by coupling a first constant current source to the first external terminal. Chuio does not disclose the reference voltage being generated by coupling a first constant current source to the first external terminal of the comparator at one end and to a fixed voltage Vt at the other end. However, to utilize a constant current source to generate a reference voltage by coupling an input of a comparator at one end and a fixed voltage at the other end is within the ability of one having ordinary skill in the art before the effective filing date of the claimed invention. For example, Hasegawa disclose to generate a reference voltage [e.g. voltage at – terminal of 623 fig. 7] by coupling a first constant current source [e.g. 621] to an input of a comparator at one end and a fixed voltage [e.g. VDD] at the other end. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chuio in accordance with the teaching of Hasegawa regarding a reference voltage in order to utilize a well-known current source to generate a reference voltage.
	
Regarding claim 2, the combination discussed above discloses the impedance adjustment method according to claim 1, wherein the first wiring line is electrically coupled to a second external terminal [e.g. the top/bottom terminal of 30/35 Chuio], and further comprising: adjusting the impedances of the second variable resistor element and the first variable resistor element on a basis of a comparison result, by the comparator, between the output voltage of the replica circuit and the reference voltage, the output voltage of the replica circuit being generated by flowing, into the replica circuit, of a current from a second constant current source [e.g. the top p-type transistor of the replica circuit/30/35/46 fig. 6 Chuio] coupled to the second external terminal.

Regarding claim 3, the combination discussed above discloses the impedance adjustment method according to claim 1, wherein the semiconductor device [e.g. when the semiconductor device include resistor 622 fig. 7 of Hasegawa] includes a reference resistor element electrically coupled to the first external terminal, and further comprising: adjusting the impedances of the second variable element and the first variable element on a basis of a comparison result, by the comparator, between the reference voltage and the output voltage of the replica circuit, the reference voltage being generated by flowing, into the reference resistor element, of a current from the first constant current source coupled to the first external terminal.
Regarding claim 10, Chujo discloses a semiconductor device [e.g. 10, 31, 34/36-37 figs. 1, 3] comprising: an output driver [e.g. 3] including a first variable resistor element [e.g. 12]; a replica circuit [e.g. 31/36] including a second variable resistor element [see the variable resistor in 31/36] and having a same configuration as the output driver; a first wiring line coupled to an output end of the replica circuit to receive an output voltage of the replica circuit; a second wiring line [e.g. the line connected to the bottom input of 34/37] electrically coupled to a first external terminal [e.g. Vt/2 terminal]; and a comparator [e.g. 34/37] configured to compare the output voltage of the replica circuit on the first wiring line with a reference voltage [e.g. the bottom comparator input voltage] on the second wiring line. Chuio does not disclose the reference voltage being generated by coupling a first constant current source to the first external terminal of the comparator and a reference resistor element at one end, and to a fixed voltage Vt at the other end. However, Hasegawa disclose to generate a reference voltage [e.g. voltage at – terminal of 623 fig. 7] by coupling a first constant current source [e.g. 621] to an input of a comparator and a reference resistor element at one end, and a fixed voltage [e.g. VDD] at the other end. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chuio in accordance with the teaching of Hasegawa regarding a reference voltage in order to utilize a well-known current source to generate a reference voltage. Also see claim 1 rejection.

Regarding claim 12, the combination discussed above discloses the semiconductor device according to claim 10, wherein the first wiring line is coupled to a second external terminal [e.g. the bottom terminal of 30/the output terminal of the second variable resistor], and the output voltage of the replica circuit is generated by flowing, into the replica circuit, of a current from a second constant current source [e.g. the top p-type transistor of the replica circuit/30/35/46 fig. 6] coupled to the second external terminal.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Chujo et al. (US 2009/0179666) in view of Hasegawa (US 2016/0241235) and Iantorno (US 2018/0101187).

Regarding claim 4, the combination discussed above discloses the impedance adjustment method according to claim 1, except wherein the semiconductor device further includes a selector that interchanges input points, to the comparator, of the voltage of the first wiring line and the voltage of the second wiring line, and further comprising: adjusting the impedances of the second variable resistor element and the first variable resistor element on a basis of comparison result obtained each of before and after interchange of the input points by the selector. However, Iantorno discloses a selector [e.g. 135 fig. 4-5] that interchanges input points, to the comparator, of the voltage of the first wiring line and the voltage of the second wiring line, and further comprising: adjusting the impedances of the second variable resistor element and the first variable resistor element on a basis of the comparison result obtained each of before and after interchange of the input points by the selector [e.g. average, see at least para. 0062]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chuio and Hasegawa in accordance with the teaching of Iantorno regarding a switching block in order to minimize the offset error [paras. 0011, 0063].

Regarding claim 13, the combination discussed above discloses the semiconductor device according to claim 12, except further comprising a selector that interchanges input points, to the comparator, of the output voltage of the first wiring line and the reference voltage of the second wiring line. However, Iantorno discloses a selector [e.g. 135 figs. 4-5] that interchanges input points, to the comparator, of a voltage of a first wiring line and a voltage of a second wiring line [e.g. figs. 4-5]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chuio and Hasegawa in accordance with the teaching of Iantorno regarding a switching block in order to minimize the offset error [paras. 0011, 0063].
Response to Arguments
The amendment filed 05/23/2022 has been addressed in the above rejection sections. Applicant's arguments have been fully considered but they are not persuasive.
	Regarding claims 1 and 10, Applicant's arguments on page 7 state “The Action admits that Chujo fails to disclose a reference voltage that is generated by coupling a first constant current source, and relies upon Hasegawa in an attempt to remedy these deficiencies. (Office Action, at p. 5). 
However, Chujo is specifically designed in an effort to regulate buffer circuits by using fixed multiples of corresponding replicas. In that regard, Chujo must use fixed reference voltages, as well as a resisters with predetermined resistances to perform the disclosed regulatory operation. That is, Chujo specifically uses a first fixed voltage input Vt, and then uses a divided voltage on the additional buffer circuits that is specified according to the number of additional buffer circuits that are provided. In FIG. 3, this number is 2, so the second reference voltage is Vt/2 and the resistors are correspondingly defined. For these reasons, even assuming that Chujo otherwise discloses the remaining features of amended claim 1, there would be no reason to insert current sources in lieu of the necessary fixed voltages of Chujo, and any attempt to do so would destroy the operability of Chujo. 
Thus, even also assuming that Hasegawa properly discloses implementation of a current source, the offered combination of Chujo and Hasegawa would still fail to produce a prima facie case of obviousness for Applicant's amended claim 1.”
 	Chuio does not disclose the reference voltage being generated by coupling a first constant current source to the first external terminal of the comparator at one end and to a fixed voltage Vt at the other end. However, to utilize a constant current source to generate a reference voltage by coupling an input of a comparator at one end and a fixed voltage at the other end is within the ability of one having ordinary skill in the art before the effective filing date of the claimed invention. For example, Hasegawa disclose to generate a reference voltage [e.g. voltage at – terminal of 623 fig. 7] by coupling a first constant current source [e.g. 621] to an input of a comparator at one end and a fixed voltage at the other end. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Chuio in accordance with the teaching of Hasegawa regarding a reference voltage in order to utilize a well-known current source to generate a reference voltage. Thus, Hasegawa discloses to generate a reference voltage that a fixed voltage and a constant current source are not mutually exclusive.
	Regarding claims 2 and 12, Applicant's arguments on pages 7-8 state ‘there is no disclosure or suggestion of "the output voltage of the replica circuit being generated by flowing, into the replica circuit, of a current from a second constant current source coupled to the second external terminal," as claimed by Applicant. Applicant respectfully submits that this proposed modification would even further destroy the operability of the Chujo circuit. That is, a current source connected to the "output" of the buffer circuit would not function properly, would not produce a comparison voltage, and would connect a corresponding potential current to the output side of the comparator. Applicant respectfully submits that there would be no rational basis for such a "modification." Still further, none of the references discloses current sources arranged on both input sides of the comparator.’
	However, Chuio discloses the output voltage of the replica circuit being generated by flowing, into the replica circuit, of a current from a second constant current source [e.g. the top p-type transistor of the replica circuit/30/35/46 fig. 6 Chuio] coupled to the second external terminal [e.g. the top/bottom terminal of 30/35 Chuio]. On the other hand, the proposed combination is to modify the generation of the reference voltage Vt/2 (at the other input of the comparator). The combination would not change the fact that Chuio discloses the output voltage of the replica circuit being generated by flowing, into the replica circuit, of a current from a second constant current source [e.g. the top p-type transistor of the replica circuit/30/35/46 fig. 6 Chuio] coupled to the second external terminal [e.g. the top/bottom terminal of 30/35 Chuio]. Therefore, this proposed combination would not destroy the operability of the Chujo circuit.
	Regarding claims 4 and 13, Applicant's arguments on page 8 is based on the arguments discussed above from claims 1 and 10 and claims 2 and 12. As discuss above, claims 1 and 10 and claims 2 and 12 are unpatentable at this point. Accordingly, claims 4 and 13 are unpatentable at this point.
	

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842